Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/15/2022 has been entered. Claims 1-7, 9-17 and 19-20 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Shen Wang  (Reg. No. 71847) on 03/23/2022.
The application has been amended as follows:
1. (Currently Amended) A color filter substrate, comprising: 
a base substrate; 
a color filter layer, disposed on a side of the base substrate and comprising a plurality of color photoresist units arranged in an array, the plurality of color photoresist units being formed with a plurality of color photoresist rows, a plurality of first color photoresist columns, a plurality of second color photoresist columns and a plurality of third color photoresist columns, wherein any one of the color photoresist rows comprises a first color photoresist unit, a second color photoresist unit, and a third color photoresist unit in periodic arrangement, any one of the first color photoresist columns comprises a plurality of first color photoresist units, any one of the second color photoresist columns comprises a plurality of second color photoresist units, and any one of the third color photoresist columns comprises a plurality of third color photoresist units, and wherein the color filter layer further 
a black matrix layer, disposed between the color filter layer and the base substrate, and comprising a plurality of light transmitting windows covered by respective color photoresist units in a one-to-one correspondence, 
wherein 
the color filter substrate comprises an edge area and a central area surrounded by the edge area; 
the plurality of color photoresist units comprises a plurality of central-area color photoresist units and a plurality of edge-area color photoresist units located between adjacent rows of the plurality of central-area color photoresist units;
the at least one filling part comprises a plurality of central-area filling parts and a plurality of edge-area filling parts located between adjacent rows of the plurality of central-area filling parts;
the edge area is provided with [[a]]the plurality of edge-area color photoresist units and [[a]]the plurality of edge-area filling parts, any one of the edge-area filling parts is not connected with any one of the edge-area color photoresist units; and 
the central area is provided with [[a]]the plurality of central-area color photoresist units and [[a]]the plurality of central-area filling parts, at least one of the central-area filling parts is directly connected with at least one of the central-area color photoresist units.

11. (Currently Amended) A display panel, comprising a color filter substrate and an array substrate disposed opposite to the color filter substrate, 
wherein the color filter substrate comprises: 

a color filter layer, disposed on a side of the base substrate and comprising a plurality of color photoresist units arranged in an array, the plurality of color photoresist units being formed with a plurality of color photoresist rows, a plurality of first color photoresist columns, a plurality of second color photoresist columns and a plurality of third color photoresist columns, wherein any one of the color photoresist rows comprises a first color photoresist unit, a second color photoresist unit, and a third color photoresist unit in periodic arrangement, any one of the first color photoresist columns comprises a plurality of first color photoresist units, any one of the second color photoresist columns comprises a plurality of second color photoresist units, and any one of the third color photoresist columns comprises a plurality of third color photoresist units, and wherein the color filter layer further comprises at least one filling part located between the color photoresist rows and having a same thickness as at least one of the plurality of color photoresist units; and 
a black matrix layer, disposed between the color filter layer and the base substrate, and comprising a plurality of light transmitting windows covered by respective color photoresist units in a one-to-one correspondence, 
wherein 
the color filter substrate comprises an edge area and a central area surrounded by the edge area; 
the plurality of color photoresist units comprises a plurality of central-area color photoresist units and a plurality of edge-area color photoresist units located between adjacent rows of the plurality of central-area color photoresist units;
the at least one filling part comprises a plurality of central-area filling parts and a plurality of edge-area filling parts located between adjacent rows of the plurality of central-area filling parts;
the plurality of edge-area color photoresist units and [[a]]the plurality of edge-area filling parts, any one of the edge-area filling parts is not connected with any one of the edge-area color photoresist units; and 
the central area is provided with [[a]]the plurality of central-area color photoresist units and [[a]]the plurality of central-area filling parts, at least one of the central-area filling parts is directly connected with at least one of the central-area color photoresist units.

Allowable Subject Matter
Claims 1-7, 9-17 and 19-20 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a color filter substrate or a display panel as set forth in claims 1-7, 9-17 and 19-20.
Regarding claims 1 and 11, the prior art of record, taken along or in combination, fails to disclose or suggest a color filter substrate, comprising a base substrate; a black matrix layer, and a color filter layer comprising a plurality of color photoresist units formed with a plurality of color photoresist rows, a plurality of first color photoresist columns, a plurality of second color photoresist columns and a plurality of third color photoresist columns, wherein any one of the color photoresist rows comprises a first color photoresist unit, a second color photoresist unit, and a third color photoresist unit in periodic arrangement, any one of the first, second and third color photoresist columns comprises a plurality of first, second and third color photoresist units, respectively, and wherein the color filter layer further comprises at least one filling part located between the color photoresist rows and having a same thickness as at least one of the plurality of color photoresist units; wherein the color filter substrate comprises an edge area and a central area surrounded by the edge area; the plurality of color photoresist units comprises a plurality of central-area color photoresist units and a plurality of edge-area 
Claims 2-7, 9-10, 12-17 and 19-20 are allowable due to their dependency.
The most relevant reference, Lee (US 2014/0085558), Dong (US 2017/0168340), Yu (US 2017/0299918), Joo (US 2011/0069258) and Yu (US 2009/0033842), taken along or in combination, only discloses a color filter substrate, comprising a base substrate; a black matrix layer, and a color filter layer comprising a plurality of color photoresist units formed with a plurality of color photoresist rows, a plurality of first color photoresist columns, a plurality of second color photoresist columns and a plurality of third color photoresist columns, wherein any one of the color photoresist rows comprises a first color photoresist unit, a second color photoresist unit, and a third color photoresist unit in periodic arrangement, any one of the first, second and third color photoresist columns comprises a plurality of first, second and third color photoresist units, respectively, and wherein the color filter layer further comprises at least one filling part located between the color photoresist rows and having a same thickness as at least one of the plurality of color photoresist units; wherein the color filter substrate comprises an edge area and a central area surrounded by the edge area; the plurality of color photoresist units comprises a plurality of central-area color photoresist units and a plurality of edge-area color photoresist units located between adjacent rows of the plurality of central-area color photoresist .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shan Liu/
Primary Examiner, Art Unit 2871